                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO


AL-RASHAAD R. CRAFT,

              Plaintiff,

v.                                                       No. 2:17-cv-00469-JCH-SMV

CHAD WRIGHT, in his official and individual
capacity; and AHMAD WHITE, in his official
and individual capacity,

              Defendants.


       STIPULATED ORDER ON DEFENDANTS’ UNOPPOSED MOTION FOR
         EXTENSION OF TIME TO FILE THEIR ANSWER TO PLAINTIFFS’
                     FOURTH AMENDED COMPLAINT


       THIS MATTER came before the Court upon Defendants’ Unopposed Motion for

Extension of Time, up to and including October 22, 2018, in which to file their Answer to

Plaintiff’s Fourth Amended Complaint. The Court, having reviewed said motion and, in

particular, having noted that Plaintiff does not oppose the Motion, hereby finds that the

motion is well taken and should be granted.

       IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that Defendants

shall have up to and including October 22, 2018, in which to file their Answer to Plaintiff’s

Fourth Amended Complaint.

       IT IS SO ORDERED.



                                          _____________________________________
                                          HONORABLE STEPHAN M. VIDMAR
                                          UNITED STATES MAGISTRATE JUDGE
APPROVED:

ZEBAS LAW FIRM, PLLC
     Joseph M. Zebas
     P.O. Box 1675
     Hobbs, NM 88241-1675
     (575) 393-1024

VALDEZ & WHITE LAW FIRM, LLC


By Electronically Approved on 10/08/18 /s/ Timothy L. White
      Timothy L. White
      P.O. Box 25646
      Albuquerque, NM 87125-5646
      (505) 345-0289

Attorneys for Plaintiff


ATWOOD, MALONE, TURNER & SABIN, P.A.


By Electronically Submitted on 10/08/18 /s/ Bryan Evans
       Bryan Evans
       K. Renee Gantert
       P.O. Drawer 700
       Roswell, NM 88202-0700
       (575) 622-6221
Attorneys for Defendants
